Citation Nr: 0942016	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-21 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from January 1956 until 
December 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  The evidence is at least in equipoise as to whether the 
currently diagnosed bilateral hearing loss and tinnitus are 
causally related to active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was incurred in active service. 38 U.S.C.A. §§ 
1110, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.  Accordingly, no further development is required with 
respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Veteran was afforded a VA audiologic 
examination in May 2007.  The examiner offered an opinion 
with respect to the hearing loss and tinnitus claims.  
Moreover, the claims file contains the Veteran's statements 
in support of his claims.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, it is noted that 38 C.F.R. § 3.385 defines when 
impaired hearing will be considered a "disability" for the 
purposes of applying the laws administered by VA.  The 
regulations provide that hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

In the present case, the Veteran contends that his current 
hearing loss and tinnitus are causally related to his active 
service.  In his October 2006 application, the Veteran stated 
that he was exposed to many loud noises during his service in 
the Navy.  Specifically, he expressed that during service he 
was exposed to noise from working around aircraft while 
stationed in Hawaii.  Additionally, the Veteran indicated 
that he was subjected to loud aircraft engine noises on a 
daily basis at Moffett Field, CA, without ear protection.  He 
further explained in his December 2006 statement in support 
of the claim that he was exposed to extreme amounts of ear-
damaging noise during mechanics school in Memphis.  During 
mechanic school, the Veteran stated that he was required to 
stand next to engines that were turned on for "check out," 
without ear protection.  Furthermore, the Veteran's DD 214 
lists his occupation as aircraft engine mechanic, which is 
consistent with the type of noise exposure contended.

Based on all of the above, the Board concludes that the 
Veteran was exposed to noise during active service.  Indeed, 
his contentions of noise exposure are deemed credible and 
appear consistent with the circumstances of his service, as 
indicated in official military records.  See 38 U.S.C.A. § 
1154(a).

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently-diagnosed hearing loss and tinnitus are  causally 
related to such exposure.  To this end, the medical evidence 
of record has been reviewed, and will be discussed in 
pertinent part below.

The service treatment records are silent as to any complaints 
of hearing loss or tinnitus.  Moreover, whispered voice 
testing performed at his enlistment and separation 
examinations showed clinically normal results.  The Veteran's 
January 1956 enlistment examination indicated a 15/15 
whispered voice finding.  Furthermore, test results from his 
separation examination in December 1959 also indicated normal 
spoken and whispered voice findings.  The Veteran denied any 
ear trouble in reports of medical history completed in 
conjunction with those examinations.

The December 1959 separation examination also included 
audiometric test results.  
Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  In the chart below, those are the figures on the left 
and are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.



With consideration of the aforementioned, audiometric test 
results in December 1959 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
10(20)
0(10)
X
5(10)
LEFT
0(15)
-10(0)
0(10)
X
20(25)

In evaluating the above results, it is noted that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss. 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, some 
hearing loss was shown during service as to the right ear.

Following separation from active service, there is no showing 
of complaints or treatment for hearing loss until October 
2006, when the Veteran filed his claim.  VA audiometric 
testing conducted in May 2007 showed impaired hearing for VA 
compensation purposes under 38 C.F.R. § 3.385 for both ears.  
The examination also indicated tinnitus.

Thus, the evidence establishes current bilateral hearing loss 
disability.  Moreover, current tinnitus is also established.  
Furthermore, the record as a whole is at least in equipoise 
as to whether the current disabilities are due to active 
service.  Indeed, there is no dispute that the Veteran was 
subjected to extensive noise exposure during service and the 
separation examination does reveal clinical hearing loss, 
even if not to the level of 38 C.F.R. § 3.385.  Resolving 
reasonable doubt in the Veteran's favor, both claims are 
granted.

In allowing the claim, the Board acknowledges the negative 
opinion provided by the VA examiner in May 2007.  The 
examiner's opinion was based on the fact that the Veteran had 
normal hearing found at the time of separation from active 
duty.  Further, the examiner recognized that the audiogram at 
separation showed mild hearing loss at 500 hertz in the right 
ear and mild hearing loss at 250 and 8000 hertz in the left 
ear.  The examiner opined that if the Veteran had indeed 
experienced noise-induced hearing loss while in the armed 
forces, some degree of hearing loss in the high frequencies 
would have been revealed.  The examiner further explained 
that hearing loss in 4000 hertz is the frequency that is 
initially affected by noise, and it would have been expected 
to see some hearing loss at this frequency.  

The Board discounts the May 2007 examiner's opinion is it 
appears to be based on an inaccurate interpretation of the 
audiometric data.  Indeed, it appears that the examiner 
neglected to realize that the data was provided under the ASA 
standard, rather than the modern ISO standard.  Converting 
the results to the modern standard, clinical hearing loss per 
Hensley is demonstrated at 4000 Hertz, at least in the left 
ear.  Again, the examiner stated that hearing loss in 4000 
hertz is the frequency that is initially affected by noise.  
Thus, had he properly converted the audiometric data, his 
reasoning would have supported a grant of service connection.  

In sum, the record is at least in equipoise as to whether 
current hearing loss and tinnitus are causally related to 
active service.  Thus, the claims are granted.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Service connection for tinnitus is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


